Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 05/25/2021.
Claims 1-7, 9-19, and 21-25 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Beck George (Reg. No. 38,072) and Sonal Agarwal (Reg. # 74,297), and Examiner Linh Pham, on January 11, 2022, discussed claim language and the Examiner proposed claims amendment to place the case in conditions allowance.  
The Applicants’ representative have agreed and authorized the Examiner to cancel claim 8 and 20 and amend the independent claims as discussion.


Claims
Replacing claims 1-25 as following:	
1.	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors in a device, cause the device to:
provide, using a speaker on the device, an auditory cue;
initiate, after providing the auditory cue, a hold period of a predetermined duration;
receive a set of zero or more taps provided on a touch sensor on the device during the hold period;
determine a number of taps in the set of zero or more taps by a secure microcontroller; [[and]]
store, after the conclusion of the hold period, a value in a sequence based on the number of taps by the secure microcontroller;
transmit a value accepted signal from the secure microcontroller to an applications processor after storing the number of taps; and
generate a digit received symbol for a display of the device using the applications processor after receiving the value accepted signal on the applications processor.
2.	(Original) The non-transitory computer-readable media of claim 1, further storing instructions which when executed by one or more processors in the device, cause the device to:

3.	(Original) The non-transitory computer-readable media of claim 1, further storing instructions which when executed by one or more processors in the device, cause the device to:
repeat the providing, initiating, receiving, determining, and storing steps in a cycle until the sequence has N digits.
4.	(Original) The non-transitory computer-readable media of claim 1, further storing instructions which when executed by one or more processors in the device, cause the device to:
repeat the providing, initiating, receiving, determining, and storing steps in a cycle until receiving a sequence complete input from a user.
5.	(Original) The non-transitory computer-readable media of claim 1, further storing instructions which when executed by one or more processors in the device, cause the device to:
detect a touch up action on the touch sensor; and
detect a touch down action on the touch sensor within a duration of time after detecting the touch up action;
wherein the hold period is set based on the duration of time.
6.	(Original) The non-transitory computer-readable media of claim 1, wherein the touch sensor is a touch display.

8.	(Cancelled). 
9.	(Currently Amended) The non-transitory computer-readable media of claim [[8]] 1, further storing instructions which when executed by one or more processors in the device, cause the device to:
transmit an accessibility sequence entry commencement command from a secure application on [[an]] the applications processor in the device to the secure microcontroller; and
route all data from the touch sensor directly to the secure microcontroller, using a multiplexer under the control of the secure microcontroller, after receiving the accessibility sequence entry commencement command at the secure microcontroller

10.	(Currently Amended) The non-transitory computer-readable media of claim 9, further storing instructions which when executed by one or more processors in the device, cause the device to:
encrypt the sequence on the secure microcontroller after the value is stored in the sequence


provide, using the speaker on the device and the applications processor, a second auditory cue after receiving the value accepted signal on the applications processor.
12.	(Original) The non-transitory computer-readable media of claim 1, wherein:
a tap is defined by a touch down action on a touch coordinate associated with the touch sensor followed by a touch up action within a predetermined period of time; and
the touch coordinate associated with the touch sensor do not change during the predetermined period of time.
13.	(Currently Amended) A device, comprising:
a speaker;
a touch sensor;
at least one processor; and
non-transitory computer-readable media accessible to the at least one processor and storing instructions which, when executed by the at least one processor, cause the device to:
provide, using the speaker, an auditory cue;
initiate, after providing the auditory cue, a hold period of predetermined duration; receive a set of zero or more taps provided on the touch sensor on the device during the hold period;
by a secure microcontroller; [[and]]
store, after the conclusion of the hold period, a value in a sequence based on the number of taps by the secure microcontroller;
transmit a value accepted signal from the secure microcontroller to an applications processor after storing the number of taps; and
generate a digit received symbol for a display of the device using the applications processor after receiving the value accepted signal on the applications processor.
14.	(Original) The device of claim 13, wherein the computer-readable media further stores instructions which, when executed by the at least one processor cause the device to: provide, using the speaker and after the hold period, a second auditory cue.
15.	(Original) The device of claim 13, wherein the computer-readable media further stores instructions which, when executed by the at least one processor cause the device to:
repeat the providing, initiating, receiving, determining, and storing steps in a cycle until the sequence has N values.
16.	(Original) The device of claim 13, wherein the computer-readable media further stores instructions which, when executed by the at least one processor cause the device to:
repeat the providing, initiating, receiving, determining, and storing steps in a cycle until receiving a sequence complete input from a user.

detect a touch up action on the touch sensor; and
detect a touch down action on the touch sensor within a duration of time after detecting the touch up action;
wherein the hold period is set based on the duration of time.
18.	(Original) The device of claim 13, wherein the touch sensor is a touch display.
19.	(Original) The device of claim 18, wherein the touch display includes one or more tactile features surrounding the touch display to distinguish an edge of the touch display from a surface of the device.
20.	(Cancelled).
21.	(Currently Amended) The device of claim [[20]] 13, further comprising:

wherein one of the at least one processor is provided by the applications processor;
wherein the applications processor executes instructions to transmit an accessibility sequence entry commencement command from a secure application on the applications processor to the secure microcontroller;


22.	(Currently Amended) The device of claim 21, further comprising:
a display;
wherein the secure microcontroller executes instructions to encrypt the sequence on the secure microcontroller after the value is stored in the sequence; and

23.	(Original) The device of claim 21, further storing instructions which when executed by the applications processor, cause the device to:
provide, using the speaker on the device, a second auditory cue after receiving the value accepted signal on the applications processor.
24.	(Original) The device of claim 13, wherein:
a tap is defined by a touch down action on a touch coordinate associated with the touch sensor followed by a touch up action within a predetermined period of time; and
the touch coordinate associated with the touch sensor do not change during the predetermined period of time.
25.	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors in a device, cause the device to:

initiate, after providing the haptic cue, a hold period of predetermined duration;
detect a number of taps in a set of zero or more taps provided on a touch sensor on the device during the hold period; and
store, after the conclusion of the hold period, a digit in a sequence based on the detecting of the number of taps,
wherein the number of taps are detected by a secure microcontroller;
wherein the secure microcontroller stores the digit based on detecting the number of taps;
wherein the secure microcontroller transmits a value accepted signal to an applications processor after storing the number of taps; and
wherein the applications processor generates a digit received symbol for a display of the device after receiving the value accepted signal.
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for determining a number of a sequence of taps to generate digital and display in symbol for a secure of a device.   
The closest prior art, as currently recited, Mag et al., (“Mag,” US 2015/0205379), is directed to a method/system for detecting tap inputs within a particular time interval and performing the particular operation.  

Marsden et al., (“Marsden,” US 2019/0369870), is directed to a method/system for detecting a double-tap input on the touch-sensitive display while operating the portion of the touch-sensitive display as the trackpad, the double-tap input being detected within a certain amount of time after detecting the lift-off of the second extended contact and selecting an object that is displayed on the touch-sensitive display.
Takano et al., (“Takano,” US 2015/0177270), is directed to a method/system for determining a change in the detected acceleration value whether the tap operation is performed and counting the number of times of taps when the operation determining unit determines that the tap operation is performed.  
Kwon et al., (“Kwon,” US 2015/0026613), is directed to a method/system for controlling the terminal only by tapping on a main body of the terminal or surroundings of the terminal and a method of controlling the mobile terminal.
However, none of Mag, Fleizach, Takano, Kwon teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 13, and 25.  For example, none of the cited prior art teaches or suggest the steps of initiate, after providing the auditory cue, a hold period of a predetermined duration; receive a set of zero or more taps provided on a touch sensor on the device during the hold period; determine a number of taps in the set of zero or more taps by a secure microcontroller; store a value in a sequence based on the number of taps by the secure microcontroller, after the conclusion of the hold period; transmit a value 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174